Citation Nr: 0411539	
Decision Date: 05/03/04    Archive Date: 05/14/04

DOCKET NO.  99-20 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for lumbosacral spine myopathy. 

2.  Entitlement to a disability rating in excess of 20 
percent for arthrotomy of the left knee. 

3.  Entitlement to a disability rating in excess of 10 
percent for postoperative realignment of the extension 
mechanism of the right knee.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from December 1975 to 
July 1978. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In July 2003, the Board remanded these issues to the RO for 
additional notice pursuant to the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.159 (2003).  In August 2003, the RO sent 
the veteran a letter to comply with the notice provisions of 
the VCAA.   

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part. 


REMAND

The Board notes that VA has amended its Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, by revising the regulatory 
criteria for rating disabilities of the spine, which affects 
ratings for lumbosacral spine disability.  The revised rating 
criteria became effective September 26, 2003.  68 Fed. Reg. 
51,434-51,458 (Aug. 27, 2003).  The revised rating criteria 
include a revision of 38 C.F.R. § 4.71a to include Plate V, 
Range of Motion of Cervical and Thoracolumbar Spine, which 
reflects normal ranges of motion of the thoracolumbar spine.  
68 Fed. Reg. 51,458 (Aug. 27, 2003).  It would be 
inappropriate for the Board to consider the veteran's claim 
under these criteria without the RO first having applied the 
new rating criteria to the veteran's spinal disability.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  In light of these 
changes, which became effective during the pendency of the 
claim before the Board, upon remand the RO will have the 
opportunity to consider rating the veteran's service-
connected lumbar spine disability under the revised 
regulatory criteria for rating disabilities of the spine.  

The Board also notes that the most recent records regarding 
treatment of the knees is dated in March and April 1999 and 
reflects that the veteran underwent left knee surgery (March 
1999) and right knee surgery (April 1999).  Under these 
circumstances, another examination is necessary to determine 
the current severity of each knee disability.  Generally, it 
is important in an increased rating claim to consider the 
current level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994) (where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern).  

The veteran is advised that failure to report for the 
scheduled examination may have adverse consequences to his 
claims as the information requested on this examination 
addresses questions of causation and symptomatology that are 
vital in these claims.  Moreover, under 38 C.F.R. § 3.655 
(2003), where a claimant fails without good cause to appear 
for a scheduled examination in conjunction with a claim for 
increase, the claim will be denied.  Connolly v. Derwinski, 1 
Vet. App. 566 (1991). 

Accordingly, this case is REMANDED to the RO for the 
following: 

1.  The RO should obtain the names and 
addresses of all medical care providers who 
treated the veteran since March 1999 for a 
left knee disability, since April 1999 for a 
right knee disability, and since July 1998 for 
a low back disability.  After securing the 
necessary release, the RO should obtain any 
records identified.  

2.  The RO should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA orthopedic 
examination to determine the severity of his 
service-connected lumbosacral spine disability 
and right and left knee disabilities.  The RO 
should send the claims folder to the examiner 
to review the relevant documents in 
conjunction with the examination.   

The examiner should review the relevant medical 
evidence in the claims file, and should indicate in 
writing that he or she has done so.  Any further 
indicated special studies must be conducted.  It is 
requested that the examiner provide explicit 
responses to the following questions:

(a) Does the lumbosacral spine myopathy 
involve the joint structure or nerves, as 
well as the muscles?  Do the left or 
right knee disabilities involve the 
muscles or nerves as well as the joint 
structure?

(b) Does the lumbosacral spine myopathy, 
left knee disability, or right knee 
disability cause weakened movement, 
excess fatigability, or incoordination?  
If so, the examiner should comment on the 
severity of these manifestations on the 
ability of the veteran to perform average 
employment in a civil occupation. 
If the severity of these manifestations 
cannot be quantified, the examiner must 
so state in the examination report.

(c) With respect to subjective complaints 
of pain, the examiner is requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints (lumbosacral spine, right knee, 
left knee), the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the 
thoracic/lumbar spine disability, or the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the lumbosacral spine, right knee, or 
left knee disability.

(d) The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service-connected 
lumbosacral spine myopathy, and any 
related disorders, and if such overlap 
exists, the degree to which the non-
service-connected problems creates 
functional impairment that may be 
dissociated from the impairment caused by 
the service-connected lumbosacral spine 
myopathy and any related disorders.  If 
the functional impairment created by the 
non-service-connected problem cannot be 
dissociated, the examiner should so 
indicate.

(e)  If there is painful motion of the 
lumbar spine, left knee, or right knee, 
the examiner should state at which point, 
in degrees if possible, the range of 
motion pain begins and ends.  If such a 
determination cannot be made, the 
examiner must document in the examination 
report that such a determination could 
not be made.

(f) The examiner should specifically 
determine whether the subjective 
complaints of pain of the lumbar spine, 
left knee, or right knee are supported by 
the objective findings made on 
examination.  If unable to make this 
determination, the examiner must so state 
in the examination report.

(g) The examiner should describe any 
inference in employment caused by the 
service-connected lumbosacral spine 
myopathy and any related disorders.

The examiner is asked to provide a rationale for 
any opinion expressed.  If the examiner is unable 
to render any opinion without resort to 
speculation, he or she should so indicate.  

3.  The RO should again adjudicate the issues of 
entitlement to an increased rating in excess of 20 
percent for lumbosacral spine myopathy, increased 
rating in excess of 20 percent for arthrotomy of 
the left knee, and increased rating in excess of 10 
percent for postoperative realignment of the 
extension mechanism of the right knee.  With regard 
to rating the lumbosacral spine myopathy, the RO 
should consider the amendments to VA's Schedule for 
Rating Disabilities, 38 C.F.R. Part 4, effective 
September 26, 2003.  68 Fed. Reg. 51,434-51,458 
(Aug. 27, 2003).  The RO should consider any 
additional evidence added to the record since the 
statement of the case, including the examination 
report and medical opinions requested herein.  If 
any benefit sought on appeal remains denied, the 
appellant and his representative should be 
furnished a supplemental statement of the case and 
should be given the opportunity to respond thereto.  
Thereafter, the case should be returned to the 
Board, if in order.      

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



